Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending, of which claims 1, 13 and 17 are independent.  
The application was filed on 3/30/20 and does not claim any foreign priority, but claims domestic benefit of US 62/856,042, filed on 6/1/2019.  This application is currently assigned to Apple, Inc.

Information Disclosure Statement
 	The information disclosure statement (IDSs) filed on 3/30/20 and 11/18/2020 have been considered.

Oath/ADS
An Application Data Sheet was submitted 3/30/20, and an Oath/declaration was submitted on 3/30/20.
Comments
Applicants’ 8/31/21 Amendment and remarks have been fully considered, but are not deemed convincing to place the application in condition for allowance at least for the reasons set forth below.  It is noted that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification, but features exemplarily described in the specification are not read into the claims.  In the rejections below, while it is noted that feature of ‘model’ are not provided in the claims in a manner that differentiates the existence of any existing data being used to recommend, e.g., sharing avenues (e.g., Chao, [0053], [0069]) may be deemed a model.  For purposes of advancing prosecution, in the rejections below, the Korycki et al. is applied which explicitly teaches training data being collected, where the training data includes training examples, a training set and learning model (Korycki et al. [0081]-[0084]).  At page 12 of Applicants’ 8/31/2021 amendment, it is noted that “Chao provides no suggestion of a stored pattern model that is generated prior to a sharing request.”  Examiner respectfully disagrees at the very least because ranking utility 124 may employ a deduplication technique by comparing a contact for a particular recipient with other contacts for that particular recipient and so some ‘pair data’ is stored and then updated (e.g., deduplicated) before being used and this process alone may correspond to a stored pattern model that is generated prior to a sharing request.  Additionally, in the subsequent paragraph on page 12 of Applicants’ 8/31/2021 amendment, it is noted that the ranking utility of Chao is not generated by the computing device as it is a routine stored on the device that operated on share history and thus the device does not generate the ranking utility.  However, respectfully, it is noted the claim language broadly recites ‘analyzing recipients, communication applications, and contextual data of the historical user interactions to identify content sharing patterns in the historical user interactions to generate a patter model’ and does not provide any details or meets and bound to the analysis, identification, generation or model to prevent correspondence to features of the applied art as set forth in the rejection below.
In general, Applicant appears to reading in features from the specification pertaining to ‘the pattern model,’ ‘contextual data’, ‘historical interactions,’ ‘historical contextual data’, etc.  That is, while differences between features described in the specification and the applied art may be appreciated, features of the elements are not explicitly recited in the claim to patentably distinguish the claims over the applied art.  As noted previously and during the telephonic interview, it is suggested that additional features of one or more of, e.g., the pattern model, generation of the pattern model, ranking, etc. be explicitly incorporated into the claim language.
With regard to claim 2, the claim provides no requirement of a reference time, but rather that is periodically generated.  For purposes of advancing prosecution, Korycki, which explicitly teaches periodic data collection and aggregation for creating and training models is applied below (Korycki [0201]). 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, examiner particularly notes the following additional art considered relevant:
	CN 105550933 to Park, et al., e.g.:
For example, near the Gangnam station of the Italian restaurant "Glida" is a specific location under the condition of higher classification can be classified into the classification of Italian restaurants. server 200 can select the pasta restaurant "Glida" registered as interest or has been accessed is classified as friends of the place of the Italian restaurant, and the selected friend is determined to be recommended is human friends of the content receiver in the electronic device by using the buddy list DB202 and access history DB203 from the registration.
According to an embodiment, server 200 to be recommended is a content recipient human friend selected with starting point in the preset radius of the current position of the electronic device 100. Further, the server 200 may be using access history DB203 and the location history DB204 (positioned at a current location according to the friend time) long residence time of the friend is preferably determined to be recommended is a human recipient.
Information sharing control module 161 can be controlled in response to performing location-based request to the server of the application/function 200 sends a content recipient search request signal, and receiving recommended content recipient in the buddy list of the information from the server 200.
based on the recommended content recipient of the information, the controller 160 can set the recommended content recipient set 830, wherein the recommended content receiver module 830 includes a current location has been registered as a point or access history with friends about the current location, the controller 160 also can be configured to set the recommended content recipient based on a preset radius of the current position 840. Recommended content recipient group can each have friends identifying object included in the 831 and 841.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20170250940 to Chao et al. in view of US 20170068906 to Korycki et al.

Regarding independent claims 1, 13 and 17, Chao et al. teach:

(Claim 1.) A method comprising performing by a computing device: | (Claim 13.)  A non-transitory computer readable medium having stored thereon instructions for causing one or more processors to perform operations comprising: | (Claim 17.)  A mobile device, comprising: a memory configured to store processor-executable instructions; and one or more processors configured for executing the instructions stored in the memory, the instructions being executable for causing the one or more processors to perform operations comprising: (Chao, FIGs. 4, 5; [0119] computer system 500 includes a memory 506, processor 504 , execution of instructions stored in non-transitory storage media to be executed by the processor 504);

detecting user interactions with a plurality of applications installed on the computing device, each user interaction including a recipient, a communication application used to communicate with the recipient, and contextual data (Chao, FIGS. 2A-C, 4, 5; [0061]-[0069] share history; [0076]-[0078]  A client device 112 may include one or more applications that aggregates and stores contact information of many people in a contact information repository … contact-avenue pairs may be generated for the same person that received data through multiple applications. [0093]-[0100] Generating and ordering contact-avenue pairs; [0094] At step 206, client device 112 generates contact-avenue pairs based on share history 130. Generating contact-avenue pairs involves parsing contacts and avenues from each record in share history 130. Additional data may also be parsed and stored with the contact-avenue pair as metadata for the ranking utility 124 to order the contact-avenue pairs; [0119] computer system 500 includes a memory 506, processor 504 , execution of instructions stored in non-transitory storage media to be executed by the processor 504);

storing the user interactions in a database on the computing device, thereby creating a database of historical user interactions that include historical recipients, historical communication applications, and historical contextual data; analyzing recipients, communication applications, and contextual data of the historical user interactions to identify content sharing patterns in the historical user interactions to generate a pattern model and saving the pattern model on the computing device;
(Chao, FIGS. 2A-C, 4, 5; [0061]-[0065] monitoring agent 122 creates a record in local share history 130 that includes a first timestamp, the text message avenue 150, and a phone number that received the text message associated with target client device 142. The record may further comprise one or more identifiers to identify the particular user, the particular user account, or the particular device 112 that sent the text message, a recipient, a recipient account, or a target client device 142 that received the text message, the content item type of Content Item A, an identifier of Content Item A, the content of Content Item A, and other metadata regarding Content Item A such as a message sent along with the link; [0069]-[0074] ranking utility 124 … using a popularity algorithm, a most recently shared algorithm, and a content based algorithm, the machine learning engine generates a weighted score for each contact-avenue pair based on each algorithm. Based on how the sharing user chooses to select shortcut controls to these contact-avenue pairs causes a feedback loop that allows the machine learning engine to adjust the weights given to the output of each algorithm; [0086]-[0087] storing share history 202; [0073]-[0079] de-duplication of contact-avenue pairs … ranking utility 124, primary key may be used to collect additional information about the contact; examiner notes ‘de-duplication’ for various situations by the ranking utility 124;  [0093]-[0100] Generating and ordering contact-avenue pairs; [0094]; [0106]-[0112] The selected contact-avenue pairs may create additional sharing history that can be used for future contact-avenue pair rankings as indicated by the arrow between step 212 and step 202. Thus, the process is circular. Each content item that is shared creates additional share history; [0119] computer system 500 includes a memory 506, processor 504, execution of instructions stored in non-transitory storage media to be executed by the processor 504; examiner notes ranking utility 124 analyzes contact-avenue pairs against the contact information repository to get a primary key to collect additional information about the contact and anytime a primary key is returned that is the same as a primary key that has already been returned, the second occurrence is removed from the recommended contact-avenue pairs as the first occurrence has a higher ranking or  may be removed if the recipient has already received the link and as noted the rankings based on the information are circular based on the information; examiner additionally notes features of analysis … features of the contextual data? Examiner additionally notes what are features of ‘pattern model’ that definitively differentiates the pattern model from a dataset and examiner also notes merely ‘deduplicating’ contact-avenue pairs  generates a pattern model as features of the ‘model’ are not set forth in the claim to prevent such a correspondence. For purposes of advancing prosecution, Korycki will be additionally applied for explicitly teaching a generated and trained pattern model in analogous art as Korycki explicitly teaches generating a pattern model in a related analogous art as it explicitly teaches training and creating a model [0051], [0081]-[0084], [0125], [0130], [0199]-[0201]);

after the pattern model is generated by the computing device. receiving a user request indicating a user is to use a communication application to share content (Chao, FIGS. 2A-5; [0089]-[0092] At step 204,  storing share history 202; [0093]-[0100] Generating and ordering contact-avenue pairs; [0094] At step 206, client device 112 generates contact-avenue pairs based on share history 130. Generating contact-avenue pairs involves parsing contacts and avenues from each record in share history 130. Additional data may also be parsed and stored with the contact-avenue pair as metadata for the ranking utility 124 to order the contact-avenue pairs; [0119]; examiner notes what are features of the model? May );

responsive to the user request: retrieving the pattern model and a number of most recent historical interactions, and retrieving current context data associated with the computing device; invoking the pattern model with an input of the current context data to generate a first ranked list of suggested pairs of communication applications and recipients (Chao, FIGS. 2A-5; [0089] step 204 receive selection of a content item to share; [0093]-[0096] generate contact-avenue pairs 206; [0073]-[0076] ranking utility 124 orders the contact-avenue pairs based on content of the content items being shared or metadata regarding the content being shared; [0086]-[0087] storing share history 202; [0077]-[0079], [0093]-[0100] Generating and ordering contact-avenue pairs; [0094] At step 206, client device 112 generates contact-avenue pairs based on share history 130. Generating contact-avenue pairs involves parsing contacts and avenues from each record in share history 130. Additional data may also be parsed and stored with the contact-avenue pair as metadata for the ranking utility 124 to order the contact-avenue pairs; [0119]; examiner notes ‘a number’ may be 0? 1?);

comparing the current context data to the historical contextual data of the number of most recent historical interactions to generate a second ranked list of suggested pairs of communication applications and recipients (Chao, FIGS. 2A-5; [0073]-[0079]; [0093]-[0100] Secondary ordering of contact-avenue pairs … order contact-avenue pairs 208; [0073] ranking utility 124 orders the contact-avenue pairs based on content of the content items being shared or metadata regarding the content being shared; [0086]-[0087] storing share history 202; [0106]-[0110] The selected contact-avenue pairs may create additional sharing history that can be used for future contact-avenue pair rankings as indicated by the arrow between step 212 and step 202. Thus, the process is circular; [0119]); and

providing a user interface configured to display a plurality of selectable components that includes a first communication application and recipient pair from the first ranked list and a second communication application and recipient pair from the second ranked list (Chao, FIGS. 2A-5; [0103]-[0112] generate customized share sheet with shortcuts to contact-avenue pairs 210; [0073]-[0079] ranking utility 124 orders the contact-avenue pairs based on content of the content items being shared or metadata regarding the content being shared; [0084]-[0087] storing share history 202; [0093]-[0100] Generating and ordering contact-avenue pairs; [0094] At step 206, client device 112 generates contact-avenue pairs based on share history 130. Generating contact-avenue pairs involves parsing contacts and avenues from each record in share history 130. Additional data may also be parsed and stored with the contact-avenue pair as metadata for the ranking utility 124 to order the contact-avenue pairs; [0119]; examiner notes FIG. 3D msg John Doe (message is avenue and John Doe is recipient paired with it) and different options are listed on interface of client device 112).

While Chao clearly has and employs the data, Chao may fail to explicitly teach each and every feature of after the pattern model is generated by the computing device.  Korycki explicitly teaches after the pattern model is generated by the computing device (Korycki [0051] a separate model may be trained for each sending user using only information on the past messages of that user, and so the prediction may be made specifically based on the sending user's own past use of the service; [0081]-[0084], [0125], [0130] The idea is to use a machine-learned model with a large number of input features to predict the probability that a user will contact or collaborate with another user, given the historical context of the users' communications, and the current context of the user. Machine learning is used to train a model that combines the values of the input features and is trained on a large corpus of user communication and collaboration history to account for non-linear relations, [0199]-[0201]);

Chao pertains to generating custom share sheet including shortcut controls to share a content item using one or more corresponding contact-avenue pairs (Abstract) by way of describing various exemplary features of various exemplary embodiments throughout the specification.  Korycki pertains to training data collected describing past communications and using the training data to train a machine learning algorithm (Korycki, Abstract, [0130]-[0135]).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Chao together with the features of training, storing and using a model as taught by Korycki to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chao, Abstract, [0004], [0085], Korycki [0130]-[0131]).

Regarding dependent claim 2, while Chao et al. teach periodic or trigger based action (Chao, FIGS. 21-5, [0065]), Chao may fail to explicitly teach each and every feature of wherein the pattern model is periodically generated and saved at time uncorrelated to user requests.  Korycki teaches:  wherein the pattern model is periodically generated and saved at time uncorrelated to user requests (Korycki, [0201] Collaboration data 404, including meetings and conversations, are periodically retrieved, encrypted and stored securely. The collaboration statistics 404 are computed 402 from the user data and stored per user, per day. Daily statistics 418 are temporally aggregated 420 based on configured time intervals, (e.g. last 5, 30, 90, 3600 days). Raw collaboration data+ interval stats 424 are used to create 408 labelled training data 410, to train 414 models 432 for specific tasks like predicting participants of meeting, call, and chats. A ranker 426 imports the machine-learned models 432 for specific prediction tasks. The ranker 426 makes ranked predictions.).

Regarding dependent claim 3, Chao et al. teach:

3.    (Original) The method of claim 1, wherein the first communication application and the second communication application are a same communication application that has already been selected (Chao, FIGS. 2A-5; [0087] FIG. 2B is a block diagram illustrating metadata saved as part of a user's sharing history. In FIG. 2B, monitoring agent 122 has generated local share history 222, and client device 112 stores local share history 222 in local storage 128 with share history 130. [0103]-[0112] customized share sheet then opens the applications corresponding the selected avenues in the contact-avenue pairs and sends a generated link; examiner notes ‘already selected’ when? By who? For what?).

Regarding dependent claim 4, Chao et al. teach:

4.    (Original) The method of claim 1, wherein each of the plurality of selectable components is displayed as an aggregate icon that combines a first icon of the communication application and a second icon of the recipient. (Chao, FIGS. 2A-5; [0084]-[0087] ranking utility 124 compares the contact in the contact-avenue pair against the contact information repository to get a primary key associated with the contact. This primary key may be used to collect additional information about the contact, such as a picture or avatar of the contact, a tag line associated contact, a profile of the contact, or even an additional link to an account of the contact; [0112] embodiments include listing all of the contact avenue pairs next to a single icon or representation of a group; examiner notes aggregate of circle with description of recipient and avenue adjacent to it may correspond to an aggregate icon or including, e.g., a picture of the contact with the avenue link may be considered corresponding to an aggregate icon; examiner notes what are features of the aggregate icon?).

Regarding dependent claims 5, 14 and 18, Chao et al. teach:

wherein comparing the current context data to the historical contextual data of the number of most recent historical interactions includes: generating a plurality of clusters of the number of most recent historical interactions, wherein each of the plurality of clusters includes historical interactions having common context data and a respective communication application and recipient pair; determining a distance between the current context data and each of the plurality of clusters; determining a probability for each of the respective communication application and recipient pairs being selected based on the distance to a corresponding cluster; and generating the second ranked list based on the probabilities. (Chao, FIGS. 2A-5; [0103]-[0112] generate customized share sheet with shortcuts to contact-avenue pairs 210; [0070]-[0079] ranking utility 124 orders the contact-avenue pairs based on content of the content items being shared or metadata regarding the content being shared … ordered based on recipients that most recently accessed a content item … using a popularity algorithm (examiner notes popularity may correspond to probability), a most recently shared algorithm (examiner notes most recently shared may correspond to N most recent historical interactions), and a content based algorithm, the machine learning engine generates a weighted score for each contact-avenue pair based on each algorithm;  [0084]-[0087] storing share history 202; [0093]-[0100] Generating and ordering contact-avenue pairs; [0094] At step 206, client device 112 generates contact-avenue pairs based on share history 130. Generating contact-avenue pairs involves parsing contacts and avenues from each record in share history 130. Additional data may also be parsed and stored with the contact-avenue pair as metadata for the ranking utility 124 to order the contact-avenue pairs; [0119]; examiner notes FIG. 3D msg John Doe (message is avenue and John Doe is recipient paired with it) and different options are listed on interface of client device 112).

Regarding dependent claims 6, 15 and 19, Chao et al. teach:

determining a number of the number of most recent historical interactions in each of the plurality of clusters, wherein the probability of the respective communication application and recipient pair of the corresponding cluster being selected is further determined based on a number of historical interactions in the corresponding cluster (Chao, FIGS. 2A-5; [0053] recent shares may be used to order avenue recommendations cross-platform’ [0072]-[0074] ordered based on recipients that most recently accessed a content item … using a popularity algorithm (examiner notes popularity may correspond to probability), a most recently shared algorithm (examiner notes most recently shared may correspond to N most recent historical interactions), and a content based algorithm, the machine learning engine generates a weighted score for each contact-avenue pair based on each algorithm. Based on how the sharing user chooses to select shortcut controls to these contact-avenue pairs causes a feedback loop that allows the machine learning engine to adjust the weights given to the output of each algorithm; [0065] requesting to share a content item using application 118 for the first time, determining a threshold amount of share history 130 does not exist, or receiving input from a user to request the data; [0084]-[0087] ranking utility 124 compares the contact in the contact-avenue pair against the contact information repository to get a primary key associated with the contact. [0112] embodiments include listing all of the contact avenue pairs next to a single icon or representation of a group).


Regarding dependent claims 7, 16 and 20, Chao et al. teach:

wherein a subset of the plurality of clusters has a same communication application and recipient pair but different context data, the method further comprising: aggregating the probabilities of the subset of the plurality of clusters to obtain a total probability for the same communication application and recipient pair (Chao, FIGS. 2A-5; [0103]-[0112] generate customized share sheet with shortcuts to contact-avenue pairs 210; [0070]-[0079] ranking utility 124 orders the contact-avenue pairs based on content of the content items being shared or metadata regarding the content being shared … ordered based on recipients that most recently accessed a content item … using a popularity algorithm (examiner notes popularity may correspond to probability), a most recently shared algorithm (examiner notes most recently shared may correspond to N most recent historical interactions), and a content based algorithm, the machine learning engine generates a weighted score for each contact-avenue pair based on each algorithm;  [0084]-[0087] storing share history 202; [0093]-[0100] Generating and ordering contact-avenue pairs; [0094] At step 206, client device 112 generates contact-avenue pairs based on share history 130. Generating contact-avenue pairs involves parsing contacts and avenues from each record in share history 130. Additional data may also be parsed and stored with the contact-avenue pair as metadata for the ranking utility 124 to order the contact-avenue pairs; [0119]; examiner notes FIG. 3D msg John Doe (message is avenue and John Doe is recipient paired with it) and different options are listed on interface of client device 112).

Regarding dependent claims 8, Chao et al. teach:

wherein the user request is received while a host application is being displayed on a window of the computing device, and wherein a content object to share is selected using the host application (Chao, FIGS. 2A-5; [0021] First, the user is provided, in a single screen, a control to select a contact and an avenue for sharing a content item via a link; [0037]-[0041]  avenues of sharing; Any application executing on the client device may call an API for a default email client to send the link via email. In contrast to a traditional screen-by-screen serialized approach, the selection control allows a sharing user to perform user and avenue selection concurrently. [0053]; [0085]).

Regarding dependent claim 9, Chao et al. teach:

further comprising: determining whether the first ranked list of suggested pairs of communication applications and recipients contains less than a threshold number of suggested pairs, wherein, when the first ranked list contains less than the threshold number of suggested pairs, the number of most recent historical interactions are retrieved and the second ranked list is generated  (Chao, FIGS. 2A-5; [0053] recent shares may be used to order avenue recommendations cross-platform; [0065]-[0070] Because “sharing” involves changing permissions of one or more content items in cloud storage 140, metadata may be stored in cloud storage 140 regarding the links that were shared or permissions that were granted … requesting to share a content item using application 118 for the first time, determining a threshold amount of share history 130 does not exist, or receiving input from a user to request the data). [0072]-[0074] ordered based on recipients that most recently accessed a content item … using a popularity algorithm (examiner notes popularity may correspond to probability), a most recently shared algorithm (examiner notes most recently shared may correspond to N most recent historical interactions), and a content based algorithm, the machine learning engine generates a weighted score for each contact-avenue pair based on each algorithm. Based on how the sharing user chooses to select shortcut controls to these contact-avenue pairs causes a feedback loop that allows the machine learning engine to adjust the weights given to the output of each algorithm; [0065] requesting to share a content item using application 118 for the first time, determining a threshold amount of share history 130 does not exist, or receiving input from a user to request the data; [0084]-[0087] ranking utility 124 compares the contact in the contact-avenue pair against the contact information repository to get a primary key associated with the contact. [0112] embodiments include listing all of the contact avenue pairs next to a single icon or representation of a group). 

Regarding dependent claim 10, Chao et al. teach:

further comprising: comparing the current context data to one or more heuristics rules; and when the current context data matches a heuristics rule, identifying a third communication application and recipient pair, wherein the user interface provides the third communication application and recipient pair at a higher ranking than any pair from the first ranked list or the second ranked list (Chao, FIGS. 2A-5; [0053] recent shares may be used to order avenue recommendations cross-platform; [0065]-[0070] ranking utility may use a combination of one or more queries or algorithms, known in the art, to pull and order contact-avenue pairs from share history 130. For example, the ranking utility may aggregate data items from records in share history 130 based on a first field and sort data items from the same records based on a second field. In a preferred embodiment, the contact-avenue pairs are first generated and ranked based on local share history, and then additional contact-avenue pairs are generated and ranked based on global share history. Giving priority to the local share history over the global share history creates a recommendation system that is tailored to the client device that is sharing the content item. [0072]-[0074] ordered based on recipients that most recently accessed a content item … using a popularity algorithm (examiner notes popularity may correspond to probability), a most recently shared algorithm (examiner notes most recently shared may correspond to N most recent historical interactions), and a content based algorithm, the machine learning engine generates a weighted score for each contact-avenue pair based on each algorithm. Based on how the sharing user chooses to select shortcut controls to these contact-avenue pairs causes a feedback loop that allows the machine learning engine to adjust the weights given to the output of each algorithm; [0065] requesting to share a content item using application 118 for the first time, determining a threshold amount of share history 130 does not exist, or receiving input from a user to request the data; [0084]-[0087] ranking utility 124 compares the contact in the contact-avenue pair against the contact information repository to get a primary key associated with the contact. [0112] embodiments include listing all of the contact avenue pairs next to a single icon or representation of a group).


Regarding claim 21, Chao may not teach each and every feature of wherein generating the pattern model further comprises: placing the historical user interactions into temporal windows of predetermined length; analyzing the historical user interactions that occurred in the temporal windows to identify patterns of historical recipients, historical communication applications, and historical contextual data across the historical user interactions that occurred in the temporal windows.  Korycki teaches wherein generating the pattern model further comprises: placing the historical user interactions into temporal windows of predetermined length; analyzing the historical user interactions that occurred in the temporal windows to identify patterns of historical recipients, historical communication applications, and historical contextual data across the historical user interactions that occurred in the temporal windows (Korycki, [0025] temporal dynamics (various topics discussed in the same channel over time), and social dynamics (the changing audience of the messages); [0036], [0093], [0101], [0200], [0201]).

Chao pertains to generating custom share sheet including shortcut controls to share a content item using one or more corresponding contact-avenue pairs (Abstract) by way of describing various exemplary features of various exemplary embodiments throughout the specification.  Korycki pertains to training data collected describing past communications and using the training data to train a machine learning algorithm (Korycki, Abstract, [0130]-[0135]).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Chao together with the features of training, storing and using a model as taught by Korycki to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chao, Abstract, [0004], [0085], Korycki [0130]-[0131]).


Regarding claim 22, Chao may not teach each and every feature of further comprising: identifying frequent patterns as patterns that occur more than a threshold number of times; generating rules based on the frequent patterns, the generated rules having an antecedent and a consequent; when the pattern model is invoked with the current context data, searching for the rules with the antecedent matching the current context data; and returning recipients or applications or both in one or more consequents of one or more matching rules. Korycki teaches identifying frequent patterns as patterns that occur more than a threshold number of times; generating rules based on the frequent patterns, the generated rules having an antecedent and a consequent; when the pattern model is invoked with the current context data, searching for the rules with the antecedent matching the current context data; and returning recipients or applications or both in one or more consequents of one or more matching rules. (Korycki, [0025], [0036], [0093], [0101], [0193] in a meeting creation form where the invitees are to be specified, a user may begin by typing the name or email address of the desired user. First a search for matching users can be made, then the matching users are used as the candidates for the collaboration predictor model applied to a meeting invitation task.  [0200], [0201]).

Chao pertains to generating custom share sheet including shortcut controls to share a content item using one or more corresponding contact-avenue pairs (Abstract) by way of describing various exemplary features of various exemplary embodiments throughout the specification.  Korycki pertains to training data collected describing past communications and using the training data to train a machine learning algorithm (Korycki, Abstract, [0130]-[0135]).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Chao together with the features of training, storing and using a model as taught by Korycki to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chao, Abstract, [0004], [0085], Korycki [0130]-[0131]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US20170250940 to Chao et al. in view of US 20170068906 to Korycki et al. and further in view of US20180032997  to Gordon et al.

Regarding dependent claim 11, while Chao et al. teaches monitoring agent 122, ranking utility 124, machine learning and contact-avenue pairs ([0065]-[0074]), Chao may fail to explicitly teach each and every features of measuring a proximity distance and determining whether the proximity distance is within a specified range.  Gordon teaches:

11.    (Original) The method of claim 10, further comprising: measuring a proximity distance of a recipient device to the computing device, the proximity distance being part of the current context data, wherein applying the heuristics rule determines whether the proximity distance is within a specified range, and wherein a first recipient corresponding to the recipient device is provided in the third communication application and recipient pair (Gordon,  FIGS. 4, 10, 22, 38, 41, 45, 48, [0306]-[0308] in one embodiment, the user may configure the notifications to be displayed and/or played if the user is within a certain proximity of a store, for a minimum amount of time, a threshold of available time at the location; [0466] know when the user is approaching (or within a set proximity of) one or more stores, which may trigger ads and/or relevant content (e.g. deals, coupons, new featured items, etc.) to be displayed on the device).

Chao pertains to generating custom share sheet including shortcut controls to share a content item using one or more corresponding contact-avenue pairs (Abstract) by way of describing various exemplary features of various exemplary embodiments throughout the specification.  Gordon pertains to systems and methods for determining whether to prompt an action by a platform in connection with a mobile device (Gordon, [0003]).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Chao to prompt and suggest more relevant and associative information to aid and/or target recipients  so as to increase and/or maximize the usefulness, effectiveness and/or applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chao, Abstract, [0004], [0085], Gordon, [0330], [0442], [0485], [0486]).


Regarding dependent claim 12, while Chao et al. teaches monitoring agent 122, ranking utility 124, machine learning and contact-avenue pairs based on machine learning and historical information  to suggest contact-avenue pairs ([0065]-[0074]), Chao may fail to explicitly teach each and every features of analyzing the content object to identify an associated location or a facial image; and determining the associated location or the facial image corresponds to a first recipient as part of applying the heuristics rule.  Gordon teaches:

12.    (Currently Amended) The method of claim 10, further comprising: receiving a selection of a content object to be communicated; analyzing the content object to identify an associated location or a facial image; and determining the associated location or the facial image corresponds to a first recipient as part of applying the heuristics rule, and wherein the first recipient is provided in the third communication application and recipient pair. (Gordon,  FIGS. 4, 10, 22, 38, 41, 45, 48, [0306]-[0308] in one embodiment, the user may configure the notifications to be displayed and/or played if the user is within a certain proximity of a store, for a minimum amount of time, a threshold of available time at the location; [0466] know when the user is approaching (or within a set proximity of) one or more stores, which may trigger ads and/or relevant content (e.g. deals, coupons, new featured items, etc.) to be displayed on the device; [0599]-[0610] the mobile device may include facial recognition software to determine the identity of the contact. user may take a photo of a location and/or object. Based off the object and/or location, the mobile device may determine an identity of a contact associated with the object and/or location).

Chao pertains to generating custom share sheet including shortcut controls to share a content item using one or more corresponding contact-avenue pairs (Abstract) by way of describing various exemplary features of various exemplary embodiments throughout the specification.  Korycki pertains to training data collected describing past communications and using the training data to train a machine learning algorithm (Korycki, Abstract, [0130]-[0135]).  Gordon pertains to systems and methods for determining whether to prompt an action by a platform in connection with a mobile device (Gordon, [0003]).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Chao together with the features of training, storing and using a model as taught by Korycki and the features of Gordon to prompt and suggest more relevant and associative information to aid and/or target recipients so as to increase and/or maximize the usefulness, effectiveness and/or applicability of the information available for presenting related information pairing, particularly as screen sizes are getting smaller for portable and wearable devices and a desire for increased functionality exists without having to go through multiple steps, selections or screens (Chao, Abstract, [0004], [0085], Gordon, [0330], [0442], [0485], [0486]).


Double Patenting
Applicants’ request on page 12 of Applicants’ 4/1/2021 Amendment to defer addressing the merits of the double patenting rejections is noted.
Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1, 13 and 17 have been rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 9 and 16 of US Patent Application No. 16/880,408 (hereinafter “the co-pending application”). This is a nonstatutory obviousness type double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13 and 17 of the instant application and claims  1, 9 and 16 recite alternative language and/or features of elements (e.g., behavior rules v. share history) that one of ordinary skill in the art, before the effective filing date of the instant application, would appreciate as obvious variations in view of the teachings of Chao and/or Gordon at least for the mappings to Chao and/or Gordon noted herein and for at least the motivation reasons set forth above with regard to Chao and/or Gordon, both of which are directed to analogous art and, are subject to similar motivational reasonings to Chao, Korycki and/or Gordon.
The following table lists the limitations in claims 1, 13 and 17 of the instant application, and claims 1, 9 and 16 of the co-pending application and supported by the prior art mappings of each of the features recited in the claims of the instant application, any feature variations between the claims would have been rendered, to one of ordinary skill in the art, before the effective filing date of the instant application, with the teachings of Chao and/or Gordon, to modify and explicitly recite the features not explicitly recited in the co-pending patent application in view of the teachings of and reasons for combining, e.g., Chao and/or Gordon., as described above. This is a nonstatutory obviousness type double patenting rejection.  More particularly, it is noted that while more or less words may be used to describe features in the respective claims, upon consideration of the scope of the language particularly in view of the metes and bounds and/or particularity/lack of particularity of features results in a conclusion of same/similar scope and any differences would be deemed obvious variations that would be supported by the teachings and motivations of the art (Chao, Gordon etc.) as applied and/or discussed above.
Instant Application 16/835,075
US Copending Application: 16/880,408

(Claim 1.) A method comprising performing by a computing device: | (Claim 13.)  A non-transitory computer readable medium having stored thereon instructions for causing one or more processors to perform operations comprising: | (Claim 17.)  A mobile device, comprising: a memory configured to store processor-executable instructions; and one or more processors configured for executing the instructions stored in the memory, the instructions being executable for causing the one or more processors to perform operations comprising: 

detecting user interactions with a plurality of applications installed on the computing device, each user interaction including a recipient, a communication application used to communicate with the recipient, and contextual data; 
storing the user interactions in a database on the computing device, thereby creating a database of historical user interactions that include historical recipients, historical communication applications, and historical contextual data; analyzing recipients, communication applications, and contextual data of the historical user interactions to identify content sharing patterns in the historical user interactions to generate a pattern model and saving the pattern model on the computing device; after the pattern model is generate by the computing device, receiving a user request indicating a user is to use a communication application to share content with a recipient; responsive to the user request: retrieving the pattern model and a number of most recent historical interactions, and retrieving current context data associated with the computing device; invoking the pattern model with an input of the current context data to generate a first ranked list of suggested pairs of communication applications and recipients; comparing the current context data to the historical contextual data of the number of most recent historical interactions to generate a second ranked list of suggested pairs of communication applications and recipients; and

providing a user interface configured to display a plurality of selectable components that includes a first communication application and recipient pair from the first ranked list and a second communication application and recipient pair from the second ranked list.
(Claim 1) A method comprising performing by a computing device:  | (Claim 9)     A mobile device, comprising: a memory configured to store processor-executable instructions; and
one or more processors configured for executing the instructions stored in the memory, the instructions being executable for causing the one or more processors to perform operations comprising: | (Claim 16) A non-transitory computer readable medium having stored thereon instructions for causing one or more processors of a mobile device to perform operations comprising:

receiving a user request; receiving a user request;
in response to the user request, retrieving current context data associated with the computing device;
matching the current context data with behavior rules, the behavior rules determined from user interactions with a plurality of applications installed on the computing device, wherein each of at least a portion of the user interactions include (i) contextual data and (ii) an application used or a recipient;





identify a set of the behavior rules having contextual data that match the current context data;
determining a set of features from the set of the behavior rules; inputting the set of features to a machine learning model; generating, by the machine learning model, one or more suggestions for an application or a recipient; and










providing a user interface configured to display a plurality of selectable components that include the one or more suggestions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171